Conviction for a misdemeanor; punishment being assessed at a fine of $100.
The transcript fails to reveal a judgment of conviction. It is also to be noted that it is stated in appellant's brief that he is enlarged upon a recognizance pending his appeal to this court. The recognizance is not shown in the transcript. Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.